Citation Nr: 0005372	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-48 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disorder.

2. Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Air Force from November 
1969 to July 1973.  This matter comes to the Board of 
Veterans' Appeals (Board) from a July 1996 rating decision of 
the Department of Veterans Affairs (VA) Los Angeles, 
California Regional Office (RO), in which the RO denied 
entitlement to service connection for a lumbar spine disorder 
and a left ankle disorder.  The veteran perfected an appeal 
of the July 1996 decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The claim of service connection for a lumbar spine 
disorder is not plausible.  

3.  The claim of service connection for a left ankle disorder 
is not plausible.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a 
lumbar spine disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2. The claim of entitlement to service connection for a left 
ankle disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records indicate that in April 
1971 the veteran was treated for low back strain.  In May 
1971, the veteran twisted his left ankle while running and a 
walking cast was applied.  An X-ray report showed no evidence 
of a recent injury, but there was multiple calcification due 
to old injuries.  In June 1971 the veteran again received 
treatment for his left ankle and his cast was taken off after 
two weeks of immobilization. 

In August 1971, the veteran injured his back while playing 
football.  The examiner noted that the veteran had pain in 
the lumbar area, but no paresthesia or radiating pain.  Upon 
physical examination, the veteran had tenderness over the 
paravertebral area at L4-5, muscle stretch reflexes were 2+ 
and straight leg raising was negative.  Thereafter, the 
veteran received occasional treatment for low back strain and 
a sprained ankle.  

An April 1973 report of medical history noted that the 
veteran had low back strain and sprained his left ankle from 
intramural sports, no sequelae, except for heavy exercise.  

In August 1993 the veteran received treatment at a VA Medical 
Center (MC) for complaints of chronic ankle discomfort.  

A September 1993 VAMC treatment report noted instability of 
the lateral ligaments of the left ankle.  The veteran told 
the examiner that he injured his left ankle while in service 
and he also reported that he walked a half-mile every other 
day.  

In June 1995, while working as a machinist, the veteran 
injured his lower back during an industrial accident. 

A September 1995 X-ray impression was L4-L5 degenerative bone 
and disk changes with a five millimeter disk protrusion 
centrally and eccentric toward the left with mild extension 
toward the right encroaching on the thecal sac and descending 
left L5 nerve root.  At L5-S1 there was mild degenerative 
bone and disk changes.  

From September 1995 to March 1996, the veteran received 
treatment at a VAMC for chronic low back pain.

In March 1996 the veteran submitted several private medical 
reports dated January 1996 to March 1996 showing treatment 
for a lumbar spine disorder.  

The veteran initially claimed entitlement to VA disability 
compensation in March 1996, at which time he indicated that 
he had a back disorder and an ankle disability as the result 
of service.  

During an April 1996 private medical examination, the veteran 
complained of constant lower back pain with occasional 
cramping throughout the entire bilateral lower extremities.  
The private physician noted that the veteran suffered an 
injury at work in June 1995 at which time he developed acute 
low back pain.  As a result of the injury, the veteran had 
significant low back pain and pain radiating into the right 
lower extremity.  The private physician also stated that the 
veteran's back disability was the result of the accident he 
sustained in June 1995 while at work.  

During an April 1996 examination at a VAMC, the veteran again 
reported having a history of a left ankle disorder since 
service.  According to the veteran, his ankle has not gotten 
any better and whenever he steps onto something his ankle 
snaps off and then pops back into place.  The veteran also 
stated that in early April he twisted his left ankle and as a 
result it became swollen, red, and painful.  The veteran 
explained that despite taking pain medication, the pain 
persisted.  It was also noted that the veteran had episodic 
left ankle swelling and popping twice during the year.  

An April 1996 X-ray impression of the left ankle was severe 
post-traumatic osteoarthritis with an inferior calcaneal 
spur.  

In May 1996 and September 1996, the veteran continued to 
receive treatment at a VAMC for chronic low back pain and 
left ankle trauma.  

An October 1996 private medical report noted lumbar disc 
desiccation at L4-5 and L5-S1.  

In January 1997 the veteran underwent surgery for herniated 
discs of the lumbar spine.  It was noted that the veteran had 
long-standing lumbar spine complaints secondary to an 
industrial injury.  

During a February 1997 personal hearing the veteran described 
the injuries he sustained to his back and left ankle while in 
service.  He also discussed the treatment he received during 
service and post-service.  The veteran stated that in 
addition to injuring his back in June 1995, he pulled his 
back out on the job in 1981 and he strained his back when 
helping a friend move a couch.  The veteran also stated that 
he is currently using a walker and back brace for his back 
disorder.  As to his left ankle, the veteran explained that 
his ankle is very unstable when he is not wearing high 
topped-shoes.  

A December 1997 private medical report indicates that the 
veteran is receiving treatment once a week to reduce pain and 
inflammation and to promote increased range of motion in the 
lower back.  

II. Laws and Regulation

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110, 1131 (West 1991).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded. 38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation. Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim. Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


III. Analysis

A. Lumbar Spine Disorder

The veteran has provided VAMC treatment records and private 
treatment records showing that he has a lumbar spine 
disorder.  In addition, the service medical records show that 
on occasion the veteran received treatment for low back pain 
and strain.  Therefore, the Board finds that the first and 
second Caluza elements have been satisfied because there is 
evidence of treatment for back problems in service and a 
current medical diagnosis of disability.  Caluza, 7 Vet. App. 
at 506. 

The veteran has provided lay evidence indicating that he 
injured his back during service, and that his current back 
disorder is related to that injury.  As a lay person the 
veteran is competent to provide evidence of an observable 
disorder, but he is not competent to provide evidence that 
requires medical expertise.  Grottveit, 5 Vet. App. at 93; 
Savage, 10 Vet. App. at 497.  His assertion therefore that 
the currently diagnosed disorder is related to his in-service 
symptoms is not probative.  

The veteran has not provided any probative evidence showing 
that the current back disorder is related to an in-service 
disease or injury.  Wade v. West, 11 Vet. App. 302 (1998).  
On the contrary, the clinical evidence that comments on the 
etiology of back pathology incriminates post service trauma 
as the cause of current disability.  For these reasons, the 
Board has determined that the claim of entitlement to service 
connection for a lumbar spine disorder is not well-grounded. 

B. Left Ankle Disorder

The veteran has provided VAMC treatment records and private 
treatment records showing that he has a left ankle disorder.  
In addition, the service medical records show that from May 
1971 to June 1971 and in November 1972 the veteran received 
treatment for a left ankle injury.  Therefore, the Board 
finds that the first and second Caluza elements have been 
satisfied because there is evidence of treatment for left 
ankle problems in service and a current medical diagnosis of 
disability.  Caluza, 7 Vet. App. at 506.  

The veteran has provided lay evidence indicating that his 
left ankle disorder began while he was in service.  The 
veteran's claim rests on his assertions that his ankle 
problems are related to his period of active service.  
However, the appellant, as a lay person without medical 
knowledge is not competent to offer opinions or to make such 
conclusions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).  Because the 
veteran has not submitted evidence of an etiological 
relationship between his left ankle disability and service, 
the Board finds that he has not met his initial burden of 
presenting evidence of a well-grounded claim.  

Although the medical evidence shows that the veteran 
currently has a left ankle disorder that had its onset 
approximately twenty years after service, that evidence does 
not suggest that the current disorder is related to an in-
service disease or injury.  There is no competent evidence 
establishing medical causation between the veteran's ankle 
problems and his period service, the appellant's claim is 
implausible and not well-grounded.  There has been medical 
history recited by the veteran of ankle problems since 
service, but no medical provider has commented on the 
etiology of left ankle disability.  The Court has held that 
bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence required to make the claim well grounded.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Furthermore, there 
is no clinical evidence of chronic left ankle disability in 
service or continuity of symptomatology of left ankle 
problems from service to current findings of ankle pathology.  
The left ankle sprains responded to treatment and were not 
shown to be chronic.  The calcifications about the distal 
tibia and fibula noted on x-rays in service were identified 
as residuals of old injuries, but were not identified as a 
disability in and of themselves.  Therefore, the claim must 
be denied.  38 U.S.C.A. § 5107(a).

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claim appears to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1966); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1966).  The facts and 
circumstances of this case are such that no further action is 
warranted.


ORDER

1. The claim of entitlement to service connection for a 
lumbar spine disorder is denied.

2.  The claim of entitlement to service connection for a left 
ankle disorder is denied.  




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 


